Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is a response to an amendment filed on 12/15/2020 for application number 16/513,379. Claims 1, 8, 15-16, and 18 have been amended. Applicant’s amendments have overcome the objections to claims and drawings identified in the previous office action. Claims 1-20 are pending.

Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given by applicant’s representative Kamal Arvind (Reg. No. L0799) on 01/04/2021.

In the Specification: 
 [0037] (Currently Amended) After edge node 116 pushes, in response to the first SID, the label stack corresponding to second domain 104 onto the packet in stage 280, method 200 may proceed to stage 290 where edge node 116 may route the packet to second domain 104 destined to end node 114 in second domain 104. For example, the packet may be routed over second domain 104 (e.g., SR-MPLS) through the set of segments listed in the label stack until the packet in packet fourth state 124 arrives at end node 114 in second domain 104. Once edge node 116 routes the packet 

[0058] (Currently Amended) After edge node 316 pushes second domain header 352 and SR header 354 onto the packet in stage 480, method 400 may proceed to stage 490 where edge node 316 may route the packet to second domain 304 destined to end node 314 in second domain 304. For example, the packet may be routed over second domain 304 (e.g., SRv6) via SR until the packet in packet fourth state 324 arrives at end node 314 in second domain 304. Once edge node 316 routes the packet to second domain 304 destined to end node 314 in second domain 304 in stage 490, method 400 may then end at stage 495.

Reason for Allowance
Claims 1-20 are allowed. The following is an examiner's statement of reasons for allowance.
The claims are allowable over the prior art of record in view of the claim amendments, for the reasons put forth in the remarks by the applicant, and after further search and consideration. The prior art of record includes the following documents:
Peng et al. (US 20200213223 A1; hereinafter “Peng”) 
Ceccarelli et al. US 20190190818 A1; hereinafter “Ceccarelli”), 
Filsfils et al. (draft-ietf-spring-segment-routing-14; hereinafter “NPL1”)
Previdi et al. (US 20170346737 A1; hereinafter “Previdi”)
Jin et al. (WO2020029976A1; hereinafter “Jin”)

Regarding claim 1, the prior art of record documents, individually or in combination, do not disclose the following features, nor would these have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention:
“popping, by the edge node in response to a first Service Identifier (SID) in the packet, headers corresponding to the first domain from the packet, wherein popping the headers corresponding to the first domain from the packet comprises popping the headers corresponding a first protocol associated with the first domain from the packet; and
pushing, by the edge node in response to the first SID, a label stack corresponding to the second domain onto the packet, the first SID including data corresponding to the label stack, wherein pushing the label stack corresponding to the second domain onto the packet comprises pushing the label stack corresponding a second protocol associated with the second domain onto the packet, the second protocol being different from the first protocol, the edge node being operative to run both the first protocol associated with the first domain and the second protocol associated with the second domain.”
In contrast, the closest prior art, Peng, discloses a method comprising: assigning a traffic engineering (TE) path for routing of a packet from a source node in one domain to a destination node in a different domain, each domain supporting segment routing, and pressing a label stack, represented by an SID list, on the packet originating at the source node ([0129], [0147], [0149] and Fig. 6); receiving, by an edge node from an intermediate node in a first domain, a packet, the edge node being between the first domain and a second domain; and routing, by the edge node according to SID list, the packet to the second domain destined to an end node in the second domain ([0151]). But Peng does not disclose (a) popping, by the edge node in response to a first Service Identifier (SID) in the packet, headers corresponding to the first domain from the packet, wherein popping the headers corresponding to the first domain from the packet comprises popping the headers corresponding a first protocol associated with the first domain from the packet; and (b) pushing, by the edge node in response to the first SID, a label stack corresponding to the second domain onto the packet, the first SID including data corresponding to the label stack, wherein pushing the label stack corresponding to the second domain onto the packet comprises pushing the label stack corresponding a second protocol associated with the second domain onto the packet, the second protocol being different from the first protocol, the edge node being operative to run both the first protocol associated with the first domain and the second protocol associated with the second domain.
Ceccarelli discloses assigning SIDs for each node and/or each link between adjacent nodes and forming a label stack using SIDs for intra-domain routing spanning multiple nodes ([0039]-[0040], [0042]-0043], and FIG. 1); popping the corresponding label once an adjacency has been used or a node has been reached ([0044]). But as argued persuasively by the applicant, Ceccarelli does not suggest or disclose: (a) popping headers corresponding to a first domain from a packet by an edge node in response to a first SID in the packet. Rather, Ceccarelli merely discloses popping a label from a packet once an adjacency has been used. In addition, Ceccarelli does not suggest or disclose (b) that popping the headers corresponding to the first domain from the packet includes popping the headers corresponding a first protocol associated with the first domain from the packet.
NPL1 discloses using SR-MPLS label stack for routing in a domain where SR is used with MPLS (P. 12-13, Sec. 3.3.1, and Fig. 2), and using Segment Routing (SR) Internet Protocol version 6 (SRv6) for routing in a domain when SR is used over the IPv6 dataplane (P. 11, Sec. 3.1.3), and using SR-MPLS label stack for routing in a domain when SR is used with MPLS (P. 12-13, Sec. 3.3.1, and Fig. 2). But as argued persuasively by the applicant, NPL1 does not suggest or disclose (c) pushing, by the edge node in response to the first SID, a label stack corresponding to the second domain onto the packet, the first SID including data corresponding to the label stack. Rather, NPL 1 merely discloses choosing a transit device and pushing an anycast SID of a group in a stack. Moreover, NPL 1 does not teach or suggest: (d) that pushing the label stack corresponding to the second domain onto the packet includes pushing the label stack corresponding a second protocol associated with the second domain onto the packet, the second protocol being different from the first protocol; or (e) that the edge node is operative to run both the first protocol associated with the first domain and the second protocol associated with the second domain.
Thus, a combination of Peng, Ceccarelli, and NPL1 fails to disclose the claimed features. Previdi and Jin also do not disclose or suggest these features. Therefore, claim 1 is allowable over the prior art of record. 

The same reasoning applies to claims 8 and 15 mutatis mutandis.  Accordingly, claims 1-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAILENDRA KUMAR whose telephone number is (571)270-1606.  The examiner can normally be reached on IFP M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471